—Judgment, Supreme Court, Bronx County (Eugene Oliver, J., on motion; Daniel FitzGerald, J., at jury trial and sentence), rendered February 10, 1997, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing defendant’s sentence to a term of 41/r2 to 9 years, and otherwise affirmed.
We find that defendant’s assertions were insufficient to warrant a Dunaway hearing.
Defendant’s challenge to the court’s identification charge is unpreserved, and we decline to review it in the interest of justice. Were we to review this claim, we would find the charge to be balanced and not prejudicial.
We find the sentence excessive to the extent indicated. Concur — Rosenberger, J. P., Ellerin, Tom and Saxe, JJ.